Response to Arguments
Applicant's arguments submitted on 2/17/2021 have been fully considered.  

First, Applicant argues that the rejections under 35 U.S.C. 112 are traversed by the amendments.  Examiner agrees.   

Second, Applicant argues that the prior art does not disclose, nor render obvious, the newly added amendments to the claims.  Examiner respectfully disagrees.   Kumar discloses a masking video streamer (see Kumar Figs. 1-5 and paras. 0026, 0028-0030, 0034, 0035, 0044-0047, where a processor and memory identify and obscure ROIs in a video surveillance stream), comprising: 
an analytics engine implemented by at least one processor to recognize a feature in a first frame of a first video stream, the first video stream generated by a video camera (see Kumar Figs. 1-5 and paras. 0003, 0024, 0026, 0044, 0046, where ROIs are identified in video captured by a video capturing device, and wherein those ROIs may be identified as a “face of a person, vehicle number plates, name plates, ID badges, human body and any objects in the surveillance video”); 
a policy enforcer implemented by at least one processor to: apply an obscuration policy to the recognized feature to identify whether to obscure the recognized feature (see Kumar Figs. 1-5 and paras. 0007, 0019, 0026, 0034, 0035, 0045, 0047, where the ROIs are identified and obscured based on the authentication input key policy); and 
(see Kumar Figs. 1-5 and paras. 0007, 0019, 0026, 0034, 0035, 0045, 0047, where either blurring or black pixel boxes may be used to obscure the ROIs); and 
determine whether the obscuration policy is in an inactive state or an inactive state (see Kumar paras. 0034 and 0035, where obscuration is determined to be active for certain users but not active for other users, such as an administrator);
a masker to: obscure the recognized feature in the first frame based on the coordinates in the first frame and the selected obscuration action type to form a second frame in a second video stream (see Kumar Figs. 1-5 and paras. 0034-0040, and 0047, where a new obscured video is created by obscuring the ROIs of an original video) in response to the obscuration policy being in the active state; and not obscure the recognized feature in the first frame in response to the obscuration policy being in the inactive state (see Kumar paras. 0034 and 0035, where obscuration is determined to be active for certain users but not active for other users, such as an administrator); and 
wherein the analytics engine, the policy enforcer, and the masker are implemented in a trusted execution environment (see Kumar Figs. 1-5 and paras. 0007, 0019, 0026, 0034, 0035, 0045, 0047, where an authentication input key policy is used to establish a trusted execution environment where the identity of the user is established and any data that needs protection is protected based on that user’s established identity).
Kumar does not explicitly disclose determine coordinates in the first frame that define a boundary of the recognized feature based on a location, a size, and a shape of the feature; and select an obscuration action type based on the recognized feature.
(see Morrison paras. 0175, 0257, and 0258, where the user or administrator may select the redaction tools to use based on the specific feature, wherein – for example – such tools permit the selection of a “black box” for text and a blurring for faces, which are at different locations).  
It would have been obvious to one of ordinary skill in the art at the time of filing to add the teaching and suggestion of the redaction selection tools of Morrison to the privacy policy of Kumar, because it is predictable that users and administrators would desire and benefit from the flexibility of selecting the redaction tool to use for each type of ROI.  Users often expect faces to be blurred and text to be redacted with a black box to protect privacy.  Allowing users and administrators to select the expected and appropriate redaction tool provides the added benefit of indicating to the viewer the type of information withheld while still maintaining the required level of privacy set by the user and/or administrator.
Furthermore, Matsuo discloses determine coordinates in the first frame that define a boundary of the recognized feature based on a location, a size, and a shape of the feature (see Matsuo Figs. 5-9, and paras. 0015, 0071, 0081-0083, and 0094, where coordinates define a boundary of a feature in an image, such as a face, based on a shape template matched to the position, size, and shape of the feature).  
It would have been obvious to one of ordinary skill in the art at the time of filing to use the feature extraction technique of Matsuo on the image features of Kumar, as modified by Morrison, because Matsuo teaches and suggests using this extraction technique to conceal a face similar to the face in Kumar (see Matsuo para. 0094), and it is predictable that Matsuo’s (see Matsuo paras. 0019 and 0082, where the template shape and threshold increase accuracy through optimization for the specific feature). 
Kumar’s authentication key policy ensures a trusted execution environment by ensuring only authorized persons have access to the data and processes they are authorized to access.  Kumar’s authentication key policy is also used to determine whether the obscuration is active or inactive for a given user.  For example, obscuration is inactive for administrators whereas obscuration is active for other users.  Accordingly, the newly added amendments are disclosed by the prior art of record.

Claim Rejections - 35 USC § 112
The rejections under this statute are hereby withdrawn in response to Applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 5, 6, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, US 2018/0211050 A1 (hereinafter referred to as “Kumar”) in view of Morrison et al., US 2017/0353423 A1 (hereinafter referred to as “Morrison”) and Matsuo et al., US 2001/0002932 A1 (hereinafter referred to as “Matsuo”).  

Regarding claim 1, Kumar discloses a masking video streamer (see Kumar Figs. 1-5 and paras. 0026, 0028-0030, 0034, 0035, 0044-0047, where a processor and memory identify and obscure ROIs in a video surveillance stream), comprising: 
an analytics engine implemented by at least one processor to recognize a feature in a first frame of a first video stream, the first video stream generated by a video camera (see Kumar Figs. 1-5 and paras. 0003, 0024, 0026, 0044, 0046, where ROIs are identified in video captured by a video capturing device, and wherein those ROIs may be identified as a “face of a person, vehicle number plates, name plates, ID badges, human body and any objects in the surveillance video”); 
a policy enforcer implemented by at least one processor to: apply an obscuration policy to the recognized feature to identify whether to obscure the recognized feature (see Kumar Figs. 1-5 and paras. 0007, 0019, 0026, 0034, 0035, 0045, 0047, where the ROIs are identified and obscured based on the authentication input key policy); and 
select an obscuration action type, the obscuration action type including at least one of blurring, or inserting a black box (see Kumar Figs. 1-5 and paras. 0007, 0019, 0026, 0034, 0035, 0045, 0047, where either blurring or black pixel boxes may be used to obscure the ROIs); and 
determine whether the obscuration policy is in an inactive state or an inactive state (see Kumar paras. 0034 and 0035, where obscuration is determined to be active for certain users but not active for other users, such as an administrator);
a masker to: obscure the recognized feature in the first frame based on the coordinates in the first frame and the selected obscuration action type to form a second frame in a second (see Kumar Figs. 1-5 and paras. 0034-0040, and 0047, where a new obscured video is created by obscuring the ROIs of an original video) in response to the obscuration policy being in the active state; and not obscure the recognized feature in the first frame in response to the obscuration policy being in the inactive state (see Kumar paras. 0034 and 0035, where obscuration is determined to be active for certain users but not active for other users, such as an administrator); and 
wherein the analytics engine, the policy enforcer, and the masker are implemented in a trusted execution environment (see Kumar Figs. 1-5 and paras. 0007, 0019, 0026, 0034, 0035, 0045, 0047, where an authentication input key policy is used to establish a trusted execution environment where the identity of the user is established and any data that needs protection is protected based on that user’s established identity).
Kumar does not explicitly disclose determine coordinates in the first frame that define a boundary of the recognized feature based on a location, a size, and a shape of the feature; and select an obscuration action type based on the recognized feature.
However, Morrison discloses select an obscuration action type based on the recognized feature, the obscuration action type including at least one of blurring, or inserting a black box (see Morrison paras. 0175, 0257, and 0258, where the user or administrator may select the redaction tools to use based on the specific feature, wherein – for example – such tools permit the selection of a “black box” for text and a blurring for faces, which are at different locations).  
It would have been obvious to one of ordinary skill in the art at the time of filing to add the teaching and suggestion of the redaction selection tools of Morrison to the privacy policy of Kumar, because it is predictable that users and administrators would desire and benefit from 
Furthermore, Matsuo discloses determine coordinates in the first frame that define a boundary of the recognized feature based on a location, a size, and a shape of the feature (see Matsuo Figs. 5-9, and paras. 0015, 0071, 0081-0083, and 0094, where coordinates define a boundary of a feature in an image, such as a face, based on a shape template matched to the position, size, and shape of the feature).  
It would have been obvious to one of ordinary skill in the art at the time of filing to use the feature extraction technique of Matsuo on the image features of Kumar, as modified by Morrison, because Matsuo teaches and suggests using this extraction technique to conceal a face similar to the face in Kumar (see Matsuo para. 0094), and it is predictable that Matsuo’s technique would improve the accuracy of face extraction (see Matsuo paras. 0019 and 0082, where the template shape and threshold increase accuracy through optimization for the specific feature). 

Regarding claim 2, Kumar discloses further including: the video camera to capture the first frame of the first video stream; and a streamer to stream the second video stream (see Kumar Figs. 1-5 and paras. 0003 and 0024-0026, where the video is captured by a camera and the output obscured video is viewed on a computing device).

Regarding claim 5, Kumar discloses wherein the masker is to obscure the recognized feature by combining the first frame with an image that at least partially obscures the recognized feature (see Kumar Figs. 1-5 and paras. 0007, 0019, 0026, 0034, 0035, 0045, 0047, where either blurring or black pixel boxes may be used to obscure the ROIs).
Morison also discloses wherein the masker is to obscure the recognized feature by combining the first frame with an image that at least partially obscures the recognized feature (see Morrison paras. 0175, 0257, and 0258, where the user or administrator may select the redaction tools to use based on the specific feature, wherein – for example – such tools permit the selection of a “black box” for text and a blurring for faces).

Regarding claim 6, Kumar discloses wherein the analytics engine is to cause a list of features to be stored in a memory and recognize the feature based on the list of features (see Kumar Figs. 1-5 and paras. 0026 and 0037 and TABLE 1, where a list of various items, including faces and text, may be used in identifying ROIs).

Regarding claim 8, Kumar discloses wherein the recognized feature includes at least one of a face, a whiteboard, a portion of a whiteboard, a computer screen, a phone screen, or a projection screen (see Kumar Figs. 1-5 and paras. 0026 and 0037 and TABLE 1, where a list of various items, including faces and text, may be used in identifying ROIs).

claim 9, Kumar discloses wherein the policy enforcer includes a mask calculator to determine a portion of the first frame to obscure (see Kumar Figs. 1-5 and paras. 0007, 0019, 0026, 0034, 0035, 0037, 0045, 0047, where either blurring or black pixel boxes may be used to obscure the ROIs).

Regarding claim 11, Kumar discloses wherein the analytics engine is to recognize the feature based on a generic object definition (see Kumar Figs. 1-5 and paras. 0026 and 0037 and TABLE 1, where a list of various items, including faces and text, may be used in identifying ROIs).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Morrison and Matsuo as applied to claim 2 above, and in further view of Saptharishi, US 2014/0085480 A1 (hereinafter referred to as “Saptharishi”).

Regarding claim 3, Kumar discloses the video camera, the analytics engine, the policy enforcer, the masker, and the streamer (see Kumar Figs. 1-5 and para. 0024, where a camera and computer are disclosed).
Kumar does not explicitly disclose further including a housing.
However, Saptharishi discloses further including a housing, the video camera, the analytics engine, the policy enforcer, the masker, and the streamer implemented in the housing (see Saptharishi para. 0012, where video analytics are included within the camera housing).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the video processing of Kumar – as modified by Morrison – inside the camera housing .

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Morrison and Matsuo as applied to claim 1 above, and in further view of Hassan et al., US 2018/0121663 A1 (hereinafter referred to as “Hassan”).

Regarding claim 7, Kumar discloses further including a video encoder to encode (see Kumar para. 0024, where the surveillance video is encoded and encrypted).
Kumar does not explicitly disclose encode the second frame.
However, Hassan discloses further including a video encoder to encode the second frame (see Hassan para. 0050, where the final obscured video is also encoded and encrypted).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the encoded and/or encrypted video sharing technique of Hassan on the video of Kumar as modified by Morrison, because it is predictable that doing so would improve communication security among users and administrators by allowing them to share video and other data securely.  Furthermore, Hassan states that “techniques for sharing protection for a screen sharing experience described herein enhance the ability for users to protect sensitive content and data during a screen sharing experience, thus improving data security for sensitive user data and preventing undesired exposure of sensitive user content” (see Hassan para. 0021).

Claim(s) 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Morrison, Matsuo, and Krishnan et al., US 2014/0092242 A1 (hereinafter referred to as “Krishnan”). 

Regarding claim 12, Kumar discloses a method, comprising: recognizing, by executing an instruction with a processor (see Kumar Figs. 1-5 and paras. 0026, 0028-0030, 0034, 0035, 0044-0047, where a processor and memory identify and obscure ROIs in a video surveillance stream) implemented in a trusted execution environment (see Kumar Figs. 1-5 and paras. 0007, 0019, 0026, 0034, 0035, 0045, 0047, where an authentication input key policy is used to establish a trusted execution environment where the identity of the user is established and any data that needs protection is protected based on that user’s established identity), a feature in a first image (see Kumar Figs. 1-5 and paras. 0003, 0024, 0026, 0044, 0046, where ROIs are identified in video captured by a video capturing device, and wherein those ROIs may be identified as a “face of a person, vehicle number plates, name plates, ID badges, human body and any objects in the surveillance video”); 
querying a policy, by executing an instruction with the processor, to determine whether to obscure the feature (see Kumar Figs. 1-5 and paras. 0007, 0019, 0026, 0034, 0035, 0045, 0047, where the ROIs are identified and obscured based on the authentication input key policy); and 
(see Kumar Figs. 1-5 and paras. 0007, 0019, 0026, 0034, 0035, 0045, 0047, where either blurring or black pixel boxes may be used to obscure the ROIs); and
determine whether the policy is in an active state or an inactive state (see Kumar paras. 0034 and 0035, where obscuration is determined to be active for certain users but not active for other users, such as an administrator);
obscuring, by executing an instruction with the processor, the recognized feature in the first image based on the coordinates in the first image and the selected obscuration action type to form a second image (see Kumar Figs. 1-5 and paras. 0034-0040, and 0047, where a new obscured video is created by obscuring the ROIs of an original video) in response to the policy being in the active state; not obscuring, by executing an instruction with the processor, the recognized feature in the first image in response to the policy being in the inactive state (see Kumar paras. 0034 and 0035, where obscuration is determined to be active for certain users but not active for other users, such as an administrator).
Kumar does not explicitly disclose determine coordinates in the first frame that define a boundary of the recognized feature based on a location, a size, and a shape of the feature; and select an obscuration action type based on the recognized feature; and sending, by executing an instruction with the processor, the second image frame for playback by a projector.
However, Morrison discloses select an obscuration action type based on the recognized feature, the obscuration action type including at least one of blurring, or inserting a black box (see Morrison paras. 0175, 0257, and 0258, where the user or administrator may select the redaction tools to use based on the specific feature, wherein – for example – such tools permit the selection of a “black box” for text and a blurring for faces, which are at different locations).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the teaching and suggestion of the redaction selection tools of Morrison to the privacy policy of Kumar, because it is predictable that users and administrators would desire and benefit from the flexibility of selecting the redaction tool to use for each type of ROI.  Users often expect faces to be blurred and text to be redacted with a black box to protect privacy.  Allowing users and administrators to select the expected and appropriate redaction tool provides the added benefit of indicating to the viewer the type of information withheld while still maintaining the required level of privacy set by the user and/or administrator.
Furthermore, Krishnan discloses sending, by executing an instruction with the processor, the second image frame for playback by a projector (see Krishnan paras. 0027 and 0035, where a projector is disclosed).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the display of Kumar (as modified by Morrison) with the projector of Krishnan, because it is predictable that either the display or projector would succeed at displaying the surveillance video, and Krishnan teaches and suggests that a projector can be used to display surveillance video (see Krishnan paras. 0027 and 0035).
Furthermore, Matsuo discloses determine coordinates in the first frame that define a boundary of the recognized feature based on a location, a size, and a shape of the feature (see Matsuo Figs. 5-9, and paras. 0015, 0071, 0081-0083, and 0094, where coordinates define a boundary of a feature in an image, such as a face, based on a shape template matched to the position, size, and shape of the feature).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the feature extraction technique of Matsuo on the image features of Kumar, as modified by Morrison, because Matsuo teaches and suggests using this extraction technique to conceal a face similar to the face in Kumar (see Matsuo para. 0094), and it is predictable that Matsuo’s technique would improve the accuracy of face extraction (see Matsuo paras. 0019 and 0082, where the template shape and threshold increase accuracy through optimization for the specific feature). 

Regarding claim 13, Kumar discloses wherein the obscuring of the recognized feature in the first image includes combining the first frame image and a third image, the third image including a portion that obscures the recognized feature (see Kumar Figs. 1-5 and paras. 0026 and 0037 and TABLE 1, where pixels may be replaced).
Morison also discloses wherein the obscuring of the recognized feature in the first image includes combining the first frame image and a third image, the third image including a portion that obscures the recognized feature (see Morrison paras. 0175, 0257, and 0258, where the user or administrator may select the redaction tools to use based on the specific feature, wherein – for example – such tools permit the selection of a “black box” for text and a blurring for faces).

claim 14, Kumar discloses wherein the obscuring of the recognized feature in the first image includes combining the first image with an alternate image that at least partially obscures the recognized feature (see Kumar Figs. 1-5 and paras. 0026 and 0037 and TABLE 1, where pixels may be replaced).
Morison also discloses wherein the obscuring of the recognized feature in the first image includes combining the first image with an alternate image that at least partially obscures the recognized feature (see Morrison paras. 0175, 0257, and 0258, where the user or administrator may select the redaction tools to use based on the specific feature, wherein – for example – such tools permit the selection of a “black box” for text and a blurring for faces).

Regarding claim 16, Kumar discloses wherein the obscuring of the recognized feature in the first image includes determining a portion of the first frame to obscure (see Kumar Figs. 1-5 and paras. 0007, 0019, 0026, 0034, 0035, 0037, 0045, 0047, where either blurring or black pixel boxes may be used to obscure the ROIs).

Regarding claim 17, Kumar discloses wherein the recognizing of the feature in the first image is based on a generic object definition (see Kumar Figs. 1-5 and paras. 0026 and 0037 and TABLE 1, where a list of various items, including faces and text, may be used in identifying ROIs).

Regarding claim 18, Kumar discloses a non-transitory computer-readable storage medium comprising instructions that, when executed, cause at least one processor (see Kumar Figs. 1-5 and paras. 0026, 0028-0030, 0034, 0035, 0044-0047, where a processor and memory identify and obscure ROIs in a video surveillance stream) implemented in a trusted execution environment to at least (see Kumar Figs. 1-5 and paras. 0007, 0019, 0026, 0034, 0035, 0045, 0047, where an authentication input key policy is used to establish a trusted execution environment where the identity of the user is established and any data that needs protection is protected based on that user’s established identity): 
recognize a feature in a first image from a video camera (see Kumar Figs. 1-5 and paras. 0003, 0024, 0026, 0044, 0046, where ROIs are identified in video captured by a video capturing device, and wherein those ROIs may be identified as a “face of a person, vehicle number plates, name plates, ID badges, human body and any objects in the surveillance video”); 
query a policy to determine whether to obscure the feature (see Kumar Figs. 1-5 and paras. 0007, 0019, 0026, 0034, 0035, 0045, 0047, where the ROIs are identified and obscured based on the authentication input key policy); 
select an obscuration action type, or a second obscuration action type, the obscuration action type including at least one of blurring, or inserting a black box (see Kumar Figs. 1-5 and paras. 0007, 0019, 0026, 0034, 0035, 0045, 0047, where either blurring or black pixel boxes may be used to obscure the ROIs); and
determine whether the policy is in an active state or an inactive state (see Kumar paras. 0034 and 0035, where obscuration is determined to be active for certain users but not active for other users, such as an administrator);
obscure the recognized feature in the first image based on the coordinates in the first image and the selected obscuration action type to form a second image (see Kumar Figs. 1-5 and paras. 0034-0040, and 0047, where a new obscured video is created by obscuring the ROIs of an original video) in response to the policy being in the active state; not obscure the recognized feature in the first image in response to the policy being in the inactive state (see Kumar paras. 0034 and 0035, where obscuration is determined to be active for certain users but not active for other users, such as an administrator).
Kumar does not explicitly disclose determine coordinates in the first frame that define a boundary of the recognized feature based on a location, a size, and a shape of the feature; and select an obscuration action type based on the recognized feature; and send the second image for playback by a projector. 
However, Morrison discloses select an obscuration action type based on the recognized feature, the obscuration action type including at least one of blurring, or inserting a black box (see Morrison paras. 0175, 0257, and 0258, where the user or administrator may select the redaction tools to use based on the specific feature, wherein – for example – such tools permit the selection of a “black box” for text and a blurring for faces, which are at different locations).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the teaching and suggestion of the redaction selection tools of Morrison to the privacy policy of Kumar, because it is predictable that users and administrators would desire and benefit from the flexibility of selecting the redaction tool to use for each type of ROI.  Users often expect faces to be blurred and text to be redacted with a black box to protect privacy.  Allowing users and administrators to select the expected and appropriate redaction tool provides the added benefit of indicating to the viewer the type of information withheld while still maintaining the required level of privacy set by the user and/or administrator.
 (see Krishnan paras. 0027 and 0035, where a projector is disclosed).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the display of Kumar (as modified by Morrison) with the projector of Krishnan, because it is predictable that either the display or projector would succeed at displaying the surveillance video, and Krishnan teaches and suggests that a projector can be used to display surveillance video (see Krishnan paras. 0027 and 0035).
Furthermore, Matsuo discloses determine coordinates in the first frame that define a boundary of the recognized feature based on a location, a size, and a shape of the feature (see Matsuo Figs. 5-9, and paras. 0015, 0071, 0081-0083, and 0094, where coordinates define a boundary of a feature in an image, such as a face, based on a shape template matched to the position, size, and shape of the feature).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the feature extraction technique of Matsuo on the image features of Kumar, as modified by Morrison, because Matsuo teaches and suggests using this extraction technique to conceal a face similar to the face in Kumar (see Matsuo para. 0094), and it is predictable that Matsuo’s technique would improve the accuracy of face extraction (see Matsuo paras. 0019 and 0082, where the template shape and threshold increase accuracy through optimization for the specific feature). 

Regarding claim 19, Kumar discloses wherein the instructions, when executed, cause the at least one processor to recognize the feature in the first image based on a generic object (see Kumar Figs. 1-5 and paras. 0026 and 0037 and TABLE 1, where a list of various items, including faces and text, may be used in identifying ROIs).

Regarding claim 20, Kumar discloses wherein the instructions, when executed, cause the at least one processor to obscure the recognized feature by combining the first image with an alternate image that at least partially obscures the recognized feature (see Kumar Figs. 1-5 and paras. 0026 and 0037 and TABLE 1, where pixels may be replaced).
Morison also discloses wherein the instructions, when executed, cause the at least one processor to obscure the recognized feature by combining the first image with an alternate image that at least partially obscures the recognized feature (see Morrison paras. 0175, 0257, and 0258, where the user or administrator may select the redaction tools to use based on the specific feature, wherein – for example – such tools permit the selection of a “black box” for text and a blurring for faces).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Morrison, Matsuo, and Krishnan as applied to claim 12 above, and in further view of Hassan.

Regarding claim 15, Kumar discloses wherein the obscuring of the recognized feature in the first image includes encoding (see Kumar para. 0024, where the surveillance video is encoded and encrypted).
Kumar does not explicitly disclose encoding the second image.
(see Hassan para. 0050, where the final obscured video is also encoded and encrypted).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the encoded and/or encrypted video sharing technique of Hassan on the video of Kumar as modified by Morrison and Krishnan, because it is predictable that doing so would improve communication security among users and administrators by allowing them to share video and other data securely.  Furthermore, Hassan states that “techniques for sharing protection for a screen sharing experience described herein enhance the ability for users to protect sensitive content and data during a screen sharing experience, thus improving data security for sensitive user data and preventing undesired exposure of sensitive user content” (see Hassan para. 0021).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663